Citation Nr: 1724956	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1999 to February 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The decision below addresses the sub-issue of bowel and bladder dysfunction.  The lumbar spine rating issue is addressed in the remand section following the decision.  


FINDING OF FACT

The Veteran's bowel and bladder dysfunction is associated with his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a bowel and bladder dysfunction, as secondary to lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a, Diagnostic Code 5242, Note 1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bowel and Bladder Dysfunction

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Note (1) to rating criteria instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

The Veteran's August 2016 VA examination reveals that the Veteran has neurologic abnormalities in the form of intermittent loss of bowel and urine two times per year with duration of two days.  Therefore, when resolving reasonable doubt in his favor, the Board finds that the Veteran's bowel and bladder dysfunction is associated with his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bowel and bladder dysfunction is warranted on a secondary basis.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 3.310.

As Note 1 of the diagnostic code provides for an evaluation for this type of associated impairment, the Board determines that it has jurisdiction to make such an award.  Additionally, the downstream issues of the appropriate rating and effective date will be determined by the RO when the award is implemented.


ORDER

Service connection for bowel and bladder dysfunction is granted.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the pendency of the appeal for the Veteran's degenerative joint disease, he has undergone VA examinations in February 2009 and August 2016.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The February 2009 VA examination provided range of motion values, but it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  Furthermore, the August 2016 VA examination also provided range of motion values, but similarly it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  As such, a new VA examination is needed.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


